Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 2, 2021

                                       No. 04-19-00301-CV

     Armando MONTELONGO, Jr., Real Estate Training International, LLC, Performance
                 Advantage Group, Inc., and License Branding, LLC,
                                    Appellants

                                                 v.

                                     Cecil G. ABREA, et al.,
                                            Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-13094
                          Honorable Karen H. Pozza, Judge Presiding

                                          ORD ER

        On November 13, 2019, this court issued an opinion and judgment affirming the trial
court’s denial of appellants’ motion to dismiss certain of appellees’ claims under the Texas
Citizens Participation Act, concluding that appellants’ motion was untimely filed. See
Montelongo v. Abrea, 612 S.W.3d 71, 77 (Tex. App.—San Antonio 2019), rev’d, 622 S.W.3d
290 (Tex. 2021). On April 30, 2021, the Texas Supreme Court reversed our November 13, 2019
judgment and remanded the matter to this court “so that [the court] may address issues it did not
reach.” Montelongo v. Abrea, 622 S.W.3d 290, 302 (Tex. 2021).

         In light of the Texas Supreme Court’s opinion, we invite the parties to submit additional
written argument and authorities on the remaining issues that were raised in their original
briefing but were not addressed in our November 13, 2019 opinion. Appellants’ additional
briefing, if any, will be due by July 22, 2021 and will be limited to 5,000 words. Appellees’
response, if any, will be due 20 days after the filing of appellants’ additional briefing and will be
limited to 5,000 words. Appellants’ reply to appellees’ response, if any, will be due 20 days after
the filing of appellees’ response and will be limited to 2,500 words. If any party does not wish to
file additional briefing, we ask that they notify this court in writing by July 19, 2021.

       This case will be set for formal submission at a later date.

       It is so ORDERED on July 2, 2021.
                                             PER CURIAM

ATTESTED TO: _____________________________
             Michael A. Cruz,
             Clerk of Court